DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 2019/0374944) hereinafter known as Lundquist, and further in view of Friedberger et al. (US 2011/0311996) hereinafter known as Friedberger, and Kinney et al. (US 7,394,943) hereinafter known as Kinney.
With regards to claim 2, Lundquist discloses optical apparatuses, systems and methods for imaging and manipulating micro-objects (Abstract), comprising:
a.    positioning particles in a liquid sample and container ([0025][0087]; “…loading the sample containing the one or more micro-objects into a microfluidic apparatus having an enclosure…”) wherein the container has a planar surface ([0146]; Fig. 3B; 320) and positioning the container within a field of view of an objective lens wherein the objective lens forms an image of the particles [0089];
b.    illuminating the particles within the field of view by an area illumination source ([0177]; 332);
[0105][0173]; 348) positioned in an image plane of the objective lens 340.
Lundquist teaches of scanning through the plurality of sequestration pens 1226 within the field of view to reduce out-of-focus light to reduce overall noise [0193]. However, the reference does not specifically disclose;
d.    evaluating the digital image for presence of particles; and
e.    evaluating the digital image for focus.
Friedberger discloses a particle detection method for optically ascertaining a number of particles arranged on a surface [0001]. Friedberger discloses that image data is transmitted to a evaluation device where the particles are counted and evaluated [0019]. Further, the reference teaches that the evaluation device advantageously evaluates the digital images together and calculates a particle number. The recorded information can then be used in order to increase the accuracy of the particle count [0020][0025]. 
In view of Friedberger, it would have been obvious to one of ordinary skill within the art to modify Lundquist with a method of utilizing an evaluation device to count and evaluate particles within the container. The motivation is to evaluate and provide an accurate count of particles from obtained image data. 
[0067], however, neither references specifically teach of a method of evaluating the digital image for focus.
Kinney discloses methods, software, and apparatus for focusing an image in biological instrument (Abstract). Kinney teaches the use of a digital camera to capture a sample image of a target sample at the plurality of focus positions in a high-density microarray or high-density biological sample container (col. 3; lines 20-35). The reference further teaches of evaluating image intensity statistical dispersion values versus focus element position in a plurality of subregions and determining an optimal focus position for the focusing element which maximizes the number of subregions residing within the focus window (claim 1). Further, Kinney teaches of a digital processor operable to execute instructions to calculate image intensity statistical dispersion values within the plurality of subregions and to identify subregion focus positions for the plurality of subregions based on the calculated image intensity statistical dispersion values and to determine an optimal focus position based on the identified subregion focus positions, wherein the target sample (col. 3; lines 36-52). 
 In view of Kinney, it would have been obvious to one of ordinary skill within the art to modify modified Lundquist with a method of evaluating a digital image based on image intensity statistical dispersion values versus focus element position. The motivation is to evaluate the digital image to obtain optimal focus positions for the purpose of differentiating discrete portions of the particles within the image.

With regards to claim 3, modified Lundquist discloses the method of claim 2 further comprising using a light emitting diode as the illumination source [0177].

With regards to claim 4, modified Lundquist discloses the method of claim 2 further comprising repositioning the sample with respect to the field of view of the objective lens if an insufficient number of particles are found in the digital image (Friedberger; [0020][0022]).

With regards to claim 5, modified Lundquist discloses the method of claim 2 further comprising repositioning the objective lens to adjust the focus of the image if the digital image is insufficiently focused. (Kinney; col. 6; lines 15-34)

With regards to claim 6, modified Lundquist discloses the method of claim 2 further comprising recording a scanned image of the sample by scanning the (Lundquist; [0090][0177][0193])

With regards to claim 7, modified Lundquist discloses the method of claim 6 further comprising wherein the light emanating from the particles is fluorescent light (Lundquist; [0177]) and the fluorescent light is captured by a photodetector (Lundquist; [0173])(Friedberger; [0004])

With regards to claim 8, modified Lundquist discloses the method of claim 7 wherein the fluorescent light is captured by multiple photodetectors each of which is configured to capture light in a unique range of wavelengths. (Freidberger; [0003][0070])

With regards to claim 9, modified Lundquist discloses the method of claim 6 further comprising passing the fluorescent light through a confocal aperture positioned between the objective lens and the photodetector. (Lundquist; [0193][0194])

With regards to claim 10, modified Lundquist discloses the method of claim 6 further wherein the light emanating from the particles is light from the laser transmitted through the particles and the transmitted light is captured by a photodetector. (Lundquist; [0173][0175][0176])

With regards to claim 11, modified Lundquist discloses a method of imaging particles in a liquid sample comprising:
(a)    positioning particles in a liquid sample within a container wherein the container has a planar surface within a field of view of an objective lens and using the objective lens to form an image of the particles (see the rejection of claim 1);
(b)    illuminating the particles within the field of view by an area illumination source (see the rejection of claim 1);
(c)    recording a first digital image of the particles within the field of view by an area detector such as a CMOS or CCD camera positioned in an image plane of the objective lens (see the rejection of claim 1);
(d)    evaluating the digital image for presence of particles (see the rejection of claim 1);

(see the rejection of claim 1);
(f)    repositioning the sample with respect to the field of view of the objective lens if an insufficient number of particles are found in the digital image (see the rejection of claim 4);
(g)    repositioning the objective lens to adjust the focus of the image if the digital image is insufficiently focused (see the rejection of claim 5);
(h)    recording a scanned digital image of the sample by scanning the sample in the field of view of the objective lens using a laser while recording light emanating from the particles in the sample in response to illumination by the laser (see the rejection of claim 6).

With regards to claim 12, modified Lundquist discloses the method of claim 11 further comprising:
(a)    recording the first digital image of the sample of claim step 11(c) utilizing an area detector (Friedberger; [0021]); and
(b)    recording a second digital image of the sample utilizing the area detector and the first illumination source (Friedberger; [0022]).

With regards to claim 13, modified Lundquist discloses the method of claim 12 further comprising comparing the first digital image to the second digital image. (Friedberger; [0022][0076]) (Lundquist; [0109])

With regards to claim 14, modified Lundquist discloses the method of claim 13 wherein the comparison includes evaluating the first and second digital images for possible particle displacement. (Lundquist; [0109])

With regards to claim 15, modified Lundquist discloses the method of claim 14 comprising using particle displacement as a measure to include or exclude particles from subsequent analysis. (Lundquist; [0109][0110][0117])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. (US 10,281,398)
Dubois et al. (US 2008/0018966)
Matoba (US 2019/0250104)
Dahlqvist et al. (US 2017/0350800)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/Primary Examiner, Art Unit 2884